
	

115 SRES 617 ATS: Recognizing The American Legion for 100 years of service to veterans and members of the Armed Forces in the United States and their families. 
U.S. Senate
2018-08-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 617
		IN THE SENATE OF THE UNITED STATES
		
			August 23, 2018
			Ms. Klobuchar (for herself and Ms. Smith) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		August 28, 2018Committee discharged; considered and agreed toRESOLUTION
		Recognizing The American Legion for 100 years of service to veterans and members of the
			 Armed Forces in the United States and their families. 
	
	
 Whereas The American Legion was chartered and incorporated by Congress in 1919; Whereas The American Legion is the largest wartime veterans service organization in the United States;
 Whereas The American Legion has advocated for legislation on behalf of veterans throughout its history;
 Whereas the members of The American Legion were crucial in passing the Act of August 9, 1921 (42 Stat. 147, chapter 57) (commonly known as the Sweet Bill), which combined the responsibilities for veterans' affairs under a single agency, the Veterans Bureau;
 Whereas the legislative achievements of The American Legion are important to veterans and include the Servicemen's Readjustment Act of 1944 (58 Stat. 284, chapter 268) (commonly known as the G.I. Bill), which provided benefits to veterans of World War II, including funds for higher education, low-cost mortgages, low-interest loans for businesses, and unemployment compensation;
 Whereas The American Legion has advocated for veterans who were exposed to hazardous materials during their service in the Armed Forces, such as Agent Orange and toxins from burn pits;
 Whereas The American Legion continues to provide valuable services to veterans, including advocacy for high-quality health care, vocational training, and employment programs;
 Whereas The American Legion provides scholarships for post-secondary education and grants for nursing training programs;
 Whereas American Legion Baseball is a very successful amateur athletic league that values sportsmanship, citizenship, and fitness;
 Whereas the inaugural convention of The American Legion was held in 1919 in Minnesota; and Whereas the 100th National Convention of The American Legion will be held August 24 through August 30, 2018, in Minnesota: Now, therefore, be it
		
	
 That the Senate— (1)recognizes and commends The American Legion for a century of service to veterans and members of the Armed Forces in the United States and their families; and
 (2)designates the week of August 24 through August 30, 2018, as American Legion Week. 